  Case 5:19-cv-00060-C Document 151 Filed 10/14/20                 Page 1 of 3 PageID 1491



CHU.24544
                           IN THE UNITED ST ATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DIVISION

KAREN DI PIAZZA, Individually and as Mother      §
to CORBIN JAEGER and as Personal                 §
Representative of the Estate of CORBIN LEE       §
JAEGER, Deceased,                                §
               Plaintiff,                        §
                                                 §
vs.                                              §            CIVIL ACTION NO.
                                                 §            5:19-cv-00060-C
WEATHER GROUP TELEVISION, LLC dba                §
THE WEATHER CHANNEL, a                           §
Georgia limited liability company;               §
WEATHER GROUP, LLC, a Delaware                   §
limited liability company;                       §
SHEENA BITTLE as Personal                        §
Representative of the Estate of KELLEY           §
GENE WILLIAMSON; KEITH DANIELS as                §
Personal Representative of the Estate of         §
RANDALL D. YARNALL,                              §
                   DefundantL                    §

               DEFENDANT WEATHER GROUP TELEVISION, LLC'S
              NOTICE OF DEPOSITION OF DR. THOMAS PARSONS, MD

 TO: Mr. Robert A. Ball and Mr. John M. Donnelly, LAW OFFICES OF ROBERT A. BALL, 225
       Broadway, Suite 2220, San Diego, California 92101 and Mr. Benjamin H. Davidson, II
       and Ms. Mary Kathleen Davidson, MCCLESKEY HARRIGER BRAZILL & GRAF LLP, 5010
       University Avenue, Suite 500, Lubbock, Texas 79413.

       Mr. Robe1i B. Wagstaff, McMAHON SUROVIK SUTTLE, P.C., P. 0. Box 3679, Abilene,
       Texas 79604.

       Mr. Mark W. McBrayer, CRENSHAW, DUPREE & MILAM, L.L.P., 4411 98th Street, Suite
       400, Lubbock, Texas 79464.

       Pursuant to Rule 30 of the FEDERAL RULES OF CIVIL PROCEDURE, Defendant

WEATHER GROUP TELEVISION, LLC will take the oral deposition of Dr. Thomas

Parsons, MD (whose address is South Plains Forensic Pathology, P.A., 202 Avenue Q, Lubbock,

Texas 79415) on Tuesday, November 10, 2020 at 1:30 p.m. CST. The deposition will take

place at Caprock Reporting, 1112 Texas Avenue, Suite 200, Lubbock, Texas 79401.         The

witness is also instructed to bring with him the items on the attached Exhibit "A."


DEFENDANT WEATHER GROUP TELEVISION, LLC'S
NOTICE OF DEPOSITION OF DR. THOMAS PARSONS, MD                                        Page 1
 Case 5:19-cv-00060-C Document 151 Filed 10/14/20                 Page 2 of 3 PageID 1492




       The deposition will be recorded both stenographically and by audiovisual means before

an officer authorized to administer oaths.



                                             Respectfully submitted,

                                             Isl Richard G. Miller
                                             DOUGLASD.FLETCHER
                                             Attorney in Charge
                                             State Bar No.: 07139500
                                             Email: doug.fletcher@fletcherfarley.com
                                             RICHARD G. MILLER
                                             State Bar No. 14107500
                                             Email: richard.miller@fletcherfarley.com
                                             DAVID C. COLLEY
                                             State Bar No. 04583600
                                             Email: david.colley@fletcherfarley.com

                                             FLETCHER, FARLEY, SHIPMAN
                                              & SALINAS, L.L.P
                                             9201 N. Central Expressway, Suite 600
                                             Dallas, Texas 75231
                                             Telephone: 214/987-9600
                                             Facsimile: 214/987-9866 FAX

                                             ATTORNEYS FOR DEFENDANT WEATHER
                                             GROUP TELEVISION, LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing instrument was served upon all counsel of record by
ECF filing in accordance with the Federal Rules of Civil Procedure on the 14 th day of October
2020.


                                             Isl Richard G. Miller
                                             RICHARD G. MILLER




DEFENDANT WEATHER GROUP TELEVISION, LLC'S
NOTICE OF DEPOSITION OF DR. THOMAS PARSONS, MD                                          Page2
        Case 5:19-cv-00060-C Document 151 Filed 10/14/20                      Page 3 of 3 PageID 1493

                                                     EXHIBIT "A"

Defendant Weather Group Television, LLC requests the production of any and all tangible and electronic records of
SOUTH PLAINS FORENSIC PATHOLOGY, P.A. pertaining to Corbin Lee Jaeger, without limitation, including, but
not limited to, all records related to:

Any and all records, including but not limited to, medical examiner's notes/reports, any medical records, investigator's
notes/reports, drawings, diagrams, log sheets, call sheets, provisional autopsy form, lab values, toxicology
screens/reports, toxicology measurements, death certificate, x-ray reports, imaging reports, correspondence, autopsy
report, time and cause of death, findings and conclusions, written reports, letters, emails, fax transmissions, requests,
authorizations, billing records, expense records, telephone messages and notes, and anything else reduced to writing
and any other documents in the possession, custody, or control of South Plains Forensic Pathology, P.A. pertaining
to Corbin Lee Jaeger, date of death March 28, 2017.

The above requests extend to and include request for all data and information which exist in electronic form, and are
not limited to documents created by South Plains Forensic Pathology, P.A. The electronic, magnetic, and digital
data for any requested materials shall be produced in printed form. However, this subpoena does not request
production of microscopic slides, tissue or other samples, x-rays, photographs, or videos.
